Citation Nr: 9902326	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son and daughter



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952.  He died January [redacted], 1991; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veterans death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran died January [redacted], 1991.  His death certificate 
lists the immediate cause of death as adenocarcinoma of the 
gastro-esophageal junction, which led to respiratory failure 
secondary to pulmonary metastasis.

3.  At the time of the veterans death, he had no 
adjudicated, service-connected disabilities.

4. The veteran was not a prisoner of war.

5.  There is no competent evidence of adenocarcinoma of the 
gastro-esophageal junction until almost 40 years after 
service and there is no competent medial evidence or opinion 
that the cancer had its onset during service or in proximity 
thereto.

6.  The veterans purported history of in-service 
experiences, to include exposure to Agent Orange and mustard 
gas, having been a prisoner of war, and having accomplished 
about 97 missions during approximately a 6 month tour in 
Korea, is not credible.  

7.  The competent and probative evidence of record does not 
show that any nexus between the cause of the veterans death 
and his period of military service.


CONCLUSION OF LAW

The cause of the veterans death, cancer of the gastric-
esophageal junction with pulmonary metastasis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service; no service-connected 
disability caused or contributed to the veterans death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the United States Army from October 
1950 to October 1952.  He attained the rank of Private First 
Class.  His DD Form 214 indicates that he had six months and 
18 days of foreign and/or sea service.  The claims file 
contains one carbon copy of DD Form 214 on onion skin paper, 
received in 1952.  The typewritten entry under Decorations, 
Medals, Badges, Commendations, Citations and Campaign Ribbons 
Awarded or Authorized reads None.  The veterans most 
significant duty assignment was listed as with the 467th 
Chemical Mortar Battalion at Camp Atterbury, Indiana.  His 
Military Occupational Specialty (MOS) number was 1636; 
related civilian occupation was listed as magazine keeper.  
He was identified as having completed military intelligence 
school from July to September 1952.  The claims file also 
contains a photostatic copy of the DD Form 214, received in 
March 1957, with handwritten alterations and additions, 
including that the veteran received the Combat Infantrymans 
Badge, Overseas Ribbons, Occupational Ribbon for Korea and a 
GHQ with three oak leaves, and that he had completed field 
wireman and radio operator, and mortarman training courses.  
The reserve component to which he was transferred was altered 
from Military Police to Intelligence.  Both documents 
show that the veteran had been employed prior to service as a 
supplies packer for the U.S. Forest Service.

The report of medical examination at the time of the 
veterans separation from service includes a notation of 
limitation of motion of the left great toe and a left knee 
scar.  No gastric or pulmonary defects were noted.  No other 
service medical records are available.

A record of hospitalization from the Portland, Oregon, VA 
hospital reflects that the veteran was evaluated in February 
1957 for possible appendicitis, complaining of a one-day 
history of generalized cramping and abdominal pain.  
Laboratory testing was negative.  The veteran was released 
one day later with the diagnosis of gastroenteritis, treated 
and improved.

In June 1990, the veteran presented for private evaluation 
with complaints of abdominal pain and dysphagia.  He also 
complained of weight loss and chronic constipation with 
occasional bright red blood per rectum.  He gave a history of 
having experienced similar upper abdominal discomfort in 1957 
and stated that a gastro-intestinal series conducted at that 
time was negative.  He reported that he was a nonsmoker, 
rarely consumed alcohol, and drank five to six cups of coffee 
a day.  A pathology report dated in July 1990 indicates that 
stomach biopsies revealed an infiltrating, moderately 
differentiated adenocarcinoma.

A letter from J.K., M.D., dated in October 1990, reflects 
that the veteran was evaluated in July 1990 for a recently 
diagnosed adenocarcinoma of the gastroesophageal junction 
after presenting with symptoms of chest pain in November 
1989.  Endoscopy performed in July 1990 had revealed a 
friable mass involving the distal portion of the esophagus 
extending through the gastroesophageal junction into the 
proximal cardia of the stomach.  A biopsy of the tumor 
demonstrated moderately differentiated adenocarcinoma.  
Magnetic resonance imaging (MRI) performed in July 1990 
showed that the cancer had spread to the liver.

In November 1990 the veteran was hospitalized by the VA with 
complaints of a two year history of difficulty swallowing and 
of right upper quadrant pain and increasing gastro-intestinal 
symptoms due to metastatic adenocarcinoma of the 
gastroesophageal junction.  An MRI showed invasion of the 
pericardium and liver.  A computerized tomography scan 
revealed extensive liver involvement, multiple pulmonary 
metastases and periaortic adenopathy.  

In November 1990 the veteran applied for VA benefits based on 
cancer of the esophagus, digestive system and liver.  

After reviewing the results of diagnostic studies and medical 
records and an examination, G.A., M.D., related in a letter 
of November 1990 that the veteran had adenocarcinoma of a 
moderately differentiated type of the esophageal stomach 
junction with hepatic metastasis.  Dr. G.A. also indicated 
that the veteran had an upper respiratory infection from 
Mycoplasma pneumonia and systemic candidiasis, most likely 
secondary infection brought on by suppressed immunity.  The 
doctor also was entertaining the possibility that a chronic 
yeast infection had induced cancer or cancer-like cellular 
changes.  The veteran gave Dr. G.A. a history of exposure to 
carcinogenic agents while working in shipyards in 1942 and 
while working as a special agent in Korea with biological 
type chemical warfare agents that included nerve gas, mustard 
gas, hydrocarbons, PCBs, biochemical mutants, and defoliants 
such as Agent Orange.  It was indicated that the veteran also 
had been exposed to electromagnetic flux radiation fields and 
in his earlier work in shipyards he had been exposed to 
asbestos, welding gases, paints and solvents.  
Dr. G.A. stated that the veterans multiple long-term 
chronic and episodic exposures no doubt have contributed to 
his failing health at this point and his current state of 
immunosuppression.  

Dr. G.A. also noted that the veteran had lived a very full 
life including a stint in the rodeo and at times in his life 
was a heavy episodic drinker of alcohol.  Dr. G.A. stated 
the letter was written at the veterans request to explain 
the possible connection between the patients current 
carcinomas, systemic candidiasis, and his exposure to the 
above mentioned noxious chemicals which are known to be 
mutagenic immunosuppressants and carcinogenic.  The 
letterhead identifies Dr. G.A. as a Wholistic Practitioner, 
Physician, Psychiatrist.  

In December 1990, the veteran submitted a statement in which 
he claimed to have been exposed to every chemical and 
biological warfare agent used during the Korean Conflict as 
part of his duties with the 8450th Army Unit. FEC 
Intelligence.  He reported having been trained in chemical 
warfare at the 467th Chemical Mortar Battalion, Camp 
Atterbury, where he was exposed to all chemical agents used 
in chemical warfare.  He reported that because of his 
training he had also been assigned a special intelligence 
role  to be a primary participant in the mobilization of 
chemical and biological warfare in Korea should the Pentagon 
order such mobilization.  He related having traveled through 
de-foliated areas on missions into enemy territory, referring 
to 97 mission that were of a top-secret nature.   He reported 
having had chronic stomach and digestive disorders during 
service and thereafter.  He also stated that he suffered from 
post-traumatic stress syndrome, contributing to my cancer 
condition, if not the sole cause.  The veteran reported 
having been hospitalized for a few days in a clinic in Korea 
and that one Korean doctor suspected a fungus.

A private physicians report dated in December 1990 includes 
a diagnosis of adenocarcinoma of the gastro-esophageal 
junction with metastasis to the liver and lung with 
hemoptysis, terminal.  

The veteran died January [redacted], 1991.  His death certificate 
lists the immediate cause of death as adenocarcinoma of the 
gastro-esophageal junction of one years duration, which led 
to respiratory failure secondary to pulmonary metastasis. 

Thereafter, the appellant, his surviving spouse, applied for 
VA death benefits.  She submitted a statement in which she 
recounted events of the veterans service as told by him 
during his lifetime.  The veteran reportedly had had 97 
missions while in Korea, during which he had developed 
digestive problems.  He had been captured and taken 400 miles 
into Manchuria.  He found parts of a radio in a bunker, with 
which he built a transmitter to send a coded message to our 
Army advising where he was and that he would walk out under 
pre-arranged artillery fire.  When a pre-arranged fire 
started he started walking and made it back.  The veteran 
reportedly had been treated for an infection at a Republic of 
Korea MASH unit where the doctor who treated him blamed a 
fungal infection.  Reportedly, on discharge from service the 
veteran was so sick he could not handle contact with people, 
and he continued to have digestive problems throughout his 
life.  

The appellant also related that the veteran had been exposed 
to cancer causing agents during service.  In regard to the 
missions the veteran had been involved in, she referred, in 
part, to Sheas Castle and the unbearable conditions there, 
sealed orders from the Pentagon signed by the Joint Chief 
of Staff #9, arms having been unloaded to the wrong side of 
the line with the order having been signed by the person the 
veteran was after, and a bridge having been blown up.  She 
also stated that the veteran discovered one of his friends 
was a double agent and had to turn him in; that the veteran 
always operated under aliases; that when he refused to re-
enlist he was demoted to Private First Class; and that the 
veteran flew a blood spattered plane he had never flown with 
a dead pilot and co-pilot.  She identified the name of the 
veterans house-girl, and indicated that the veteran had 
supplied strategic information to General Ridgeway.  The 
appellant also submitted a copy of an outline of book 
chapters purportedly prepared by the veteran.  

In February 1991 a copy of an Army intelligence class roster 
was received.  It indicates that the class was held at Fort 
Riley, Kansas, from August 15 to October 25, 1951 and that 
the veteran was a member of the class.  However, his rank was 
altered and reflects SFC.

The veterans mother wrote a statement indicating that the 
veteran had written her letters during service and that there 
was a period of time when she didnt receive any letters.  
She reported later learning from the veteran that he had been 
captured during that time.  

In a March 1991 statement, a daughter of the veteran reported 
that before his death her father had told her of his having 
been taken prisoner of war and having become ill with an 
unknown type of infection during his internment and that he 
continued to have medical problems after service.  Another 
daughter of the veteran reported that he had told her of some 
of his missions in Korea and that he had been extensively 
involved in chemical warfare.  Purportedly, the 
Government had wanted him to be in charge of chemical 
warfare for the U.S. but he wanted no part of the war and 
asked for a discharge.  She also reported that the veteran 
had had digestive problems for as long as she could remember 
and eventually it became obvious that he was suffering from 
cancer. 

In April 1991, the RO received a statement from the veterans 
son.  He reported having heard of the veterans Korean War 
experiences, noting the highly classified nature of the 
veterans service, with missions into enemy territory.  
Reportedly, the veteran was a specially trained intelligence 
agent, who was placed in deep cover within the Army, and 
whose primary purpose was to run missions under sealed orders 
from the Joint Chiefs.  Reportedly, the veteran ran about 97 
missions into enemy territory, many of which no one knew the 
purpose of except the veteran and the immediate staff of 
General [redacted].  The son further related that the 
veteran had been only known by an alias in Korea, with most 
people having known him as Captain W. P. J.  Manu of the 
veterans missions had involved chemical warfare weapons 
testing and planning, and at one point he was captured by 
Chinese Red Army units deep inside North Korea; he was taken 
into Manchuria was and handed over to Soviet Military units 
before escaping and making his way over land back through 
Manchuria and North Korea.  The veteran had told of people he 
had killed and many attempts on his left by enemy agents and 
others.   

The RO also received a statement from J.M., who reported 
having served in the same company as the veteran where there 
were rumors as to exposure to gases.  J.M. specifically 
recounted gas mask training and inhaling gases from snifter 
bottles, stating that such caused the veteran and others 
physical difficulties.  J.M. stated that the veteran later 
told him that exposure to chemical weapons had made him ill.  
The veterans brother submitted a statement in which he 
related that the veteran had been held captive during service 
and had changed after the war, becoming mentally disturbed.

Documents submitted in October 1991 by the appellants 
representative contain a photocopy of two pages of the 
previously submitted intelligence school roster.  One page is 
a roster of officers and is identical to the prior 
submission.  The other page is a partial roster of enlisted 
personnel and shows the veterans name in place of another 
individual who was listed in the earlier submission and whose 
rank was M/Sgt.  

In a rating decision dated in February 1992, the RO denied 
service connection for the cause of the veterans death.

In December 1992 the appellant and her son and daughter 
testified at an RO personal hearing.  The appellant related 
that the veteran had suffered from stomach and esophageal 
pain subsequent to his POW captivity.  Transcript at 1.  The 
appellant stated that the veteran was treated with penicillin 
after returning from captivity and that after service he 
continued to suffer from stomach and esophagus pain and from 
nerve problems.  She stated that the veteran would develop 
sudden fevers and delirium and that one physician diagnosed 
the veteran as having a fungus.  Transcript at 2-3.  The 
appellant related information concerning J.M, who provided a 
statement to the effect that he had been with the veteran 
during chemical testing during service.  Transcript at 3-4.  
The appellant described the veteran as always having to sit 
with his back against the wall and her children stated that 
the veteran was suspicious of the government.  Transcript at 
5.  The appellants son related having heard his fathers 
stories about training men to parachute behind enemy lines 
and obtain intelligence information.  Specifically the son 
stated that the veteran had been in a plane when one man 
accidentally went out without a parachute.  Transcript at 7-
9.  The appellant stated that the veteran first sought 
treatment in 1957 and that he was continuously treated for 
his stomach and esophagus until cancer was diagnosed in July 
1990.  Transcript at 12-13.  Submitted into the record were 
two photocopies of photographs reportedly showing the veteran 
on some stairs with a jeep and with a group of Asians.  Also 
of record is a photograph of the First Platoon, Enlisted 
Intelligence Class No. 2, dated August 22, 1951 to October 
24, 1951.  The veterans rank was listed as Private First 
Class.

In December 1992 the RO received records associated with the 
veterans admission to a VA hospital for a one-day period.  
The veteran was admitted with the impression of possible 
appendicitis, with a one-day history of generalized cramping 
and abdominal pain.  Examination revealed generalized 
moderate tenderness but no localization to the right lower 
quadrant and no rebound tenderness.  Urinalysis was negative.  
The discharge diagnosis was gastroenteritis, treated and 
improved.

In March 1996, the Board remanded the case for further 
development.

In May 1996 the Defense Investigative Agency advised the 
appellant that based on information furnished by her, 
appropriate records had been checked, including the Defense 
Clearance and Investigative Index, and that no record 
identifiable with the veteran was found.  During that month 
the Department of the Army, United States Army Intelligence 
and Security Command responded to a letter from the appellant 
requesting records concerning the veteran.  The appellant was 
advised that, using the data submitted by her, certain 
indices had been checked to determine the existence of Army 
intelligence investigative records responsive to her request 
but that none were found.  The appellant also was advised by 
the Central Intelligence Agency that her Freedom of 
Information Act request was being processed. 

In May 1996, the State of Montana, Veterans Affairs Division, 
Department of Military Affairs, forwarded to the appellant a 
copy of an official record indicating that the veteran 
received a Korean War Veterans Bonus and that he had 7 months 
of Korean service.

In May 1996 the appellant submitted a copy of a November 1952 
letter form the Sixth Army, Montana Military District to the 
veteran (addressed as PFC) forwarding his copy of DD Form 
214.  He was advised that, on the basis of his past 
experience, he was being carried as MI Reserve.

In June 1996 the National Personnel Records Center advised 
the RO that the veteran had fire related service and that an 
attempt to reconstruct the veterans personnel file was 
unsuccessful except for basic service information.  

Of record is a copy of a letter dated in June 1996, by [redacted]
[redacted], a retired Command Sergeant Major of the United States 
Army, to a Ms. [redacted], who apparently had  contacted Mr. 
[redacted] on the appellants behalf.  Mr. [redacted] noted that he 
could find no information regarding the 8450th Army Unit with 
which the veteran had claimed he served.  Mr. [redacted] noted 
that many Army Units were cover names for Special 
Intelligence Units such as the 8240th Army Unit.  He stated 
that he had contacted a good friend who had been a member of 
such a unit and had amassed of a lot of declassified 
information.  The friend found a unit roster for the 8240th 
Army Unit, Far East Command Liaison Detachment (Korea), also 
known as 8240 A.U. FEC-LD/K, a copy of which Mr. [redacted] 
submitted.  The roster lists the veteran as a member assigned 
to the Headquarters Command; Mr. [redacted] stated that such was 
strictly an administrative position and could be anything 
from a jeep driver to a clerk.  (The roster lists several 
individuals who were assigned to intelligence operations.)  
Mr. [redacted] said that he did not know what a 1636 MOS was but 
that it was not infantry.  He also noted that information 
regarding many activities of the units were now declassified 
and available to the public.  He also stated that he had read 
the veterans sons statement to his friend (who had authored 
a book on special operations in Korea, published by the Naval 
Institute Press) and who was very knowledgeable concerning 
special intelligence units.  The friend reportedly was unable 
to agree with the sons statement.  Mr. [redacted] further stated 
that he, himself, maintained Korean War POW lists and noted 
that neither the veterans name nor any variance of his name, 
nor his alleged alias of Capt. W. P. J. was listed.  After 
reviewing the veterans DD Form 214, Mr. [redacted] concluded that 
it was hastily prepared and he suggested the following as a 
reconstruction of the veterans service: October 1950, 
drafted from Montana; November to December 1950, Basic 
training; January 1951, arrive at Camp Atterbury, Indiana; 
March 1952, depart for Camp Atterbury for Korea; July 1952, 
attend military intelligence school in Korea; September 1952, 
depart Korea for United States.  Mr. [redacted] expressed the 
opinion that, as a minimum, the veteran should have been 
awarded the National Defense Serve Medal, Korean Service 
Medal, United Nations Service Medal and The Republic of Korea 
Presidential Unit Citation listed.  He indicated that the 
veteran would not have had a Combat Infantrymans Badge as it 
was awarded only to those with an Infantry MOS and that the 
Army Occupation Medal was not awarded for service in Korea.  
In a July 1996 letter to the same individual, Mr. [redacted] noted 
that on the veterans intelligence class roster someone had 
changed the veterans rank to SFC, which, in Mr. [redacted]s 
opinion, would have been impossible to achieve in 10 months 
of service.  He also indicated that he had a roster of over 
5,000 people who had been captured in Korea, including 
personnel who were reported as missing in action and later 
returned to U.S. military control.  Several people on the POW 
roster were from the veterans unit.  Mr. [redacted] stated that 
he knew some of them and had seen their declassified after-
action reports; most had parachuted behind the lines along 
with Korean agents and had been captured.  One all-Korean 
team from the 8240th AU was dropped into Northern Korea but 
the mission was compromised and it took them over a year to 
get back to friendly lines, even though they blended in with 
the local population.  Mr. [redacted] stated that For a 
Caucasian, it would be impossible.  He further indicated 
that since Ms. [redacted] (the addressee) had confirmed that 
[the veteran] was in Japan he would be also authorized the 
Army Occupation Medal, providing he was there over 30 days.

In a letter dated in October 1996, the Department of Defense, 
Manpower Data Center, advised the RO that a database of 
confirmed and/or possible exposures to mustard gas and 
Lewisite during World War II was negative for the veterans 
name, acknowledging that the period in question was not 
during Word War II.  It was noted that [m]any veterans 
believe that they were involved in mustard gas testing when 
actually they participated in routine chemical warfare 
defense training and enclosed descriptions of some standard 
training exercises.

In December 1996, the Department of the Army advised the RO 
that the U.S. Army Central Security Facility, Military 
Intelligence Group had no record of the veteran having 
conducted secret missions or duties during his military 
service; nor did that organization have a record of the 
veteran having been a POW.

In February 1997, the appellant submitted copies of Morning 
Reports from the Camp Atterbury, Indiana, Company B, 467th 
Chemical Mortar Battalion.  Reports dated in August, October 
and December 1951 list the veteran as a Private First Class 
stationed in Fort Atterbury, Indiana.

In or around February 1997, the appellant submitted articles 
pertinent to the potential hazards of exposure to mustard gas 
and United States military experiments and subsequent 
declassification of records.

In March 1997, the RO requested the U.S. Army & Joint 
Services Environmental Support Group (ESG), redesignated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), to attempt to verify stressors claimed by the 
appellant to have caused PTSD in the veteran.  Exposure to 
toxic chemicals was listed as a stressor.  

In July 1997, the appellant submitted an article pertaining 
to post-traumatic stress disorder and the traumatic 
experiences of an unrelated Vietnam veteran.

In August 1997, the U.S. Army & Joint Services Environmental 
Support Group advised the RO that after extensive research, 
they were unable to document the appellants claim.  The 
research had been coordinated with the National Archives and 
Records Administration and revealed no records for the 8240th 
Army Unit, the veterans unit of assignment in Korea.  A 
review of the Command Reports for the Headquarters, United 
Nations Command Far East Command, the higher headquarters of 
the 8240th Army Unit for the period of September 1952 to June 
1953, had revealed numerous entries in which the Joint Chiefs 
of Staff, the Commander-in-Chief, Far East Command, and the 
Commander-in-Chief, Far East Forces had requested that 
locations within Korea be bombed or attacked but no specific 
information or any outcome was reported.  Research regarding 
the veterans claimed exposure to toxic chemical would have 
to be conducted by another Army command.  

In August 1998, the Department of the Army. U.S. Army Center 
for Health Promotion and Preventive Medicine at the Aberdeen 
Proving Ground in Maryland advised the RO that the only 
related use of any gas at Camp Atterbury may have been in 
conjunction with the annual requirement for refresher 
Chemical, Biological and Radiological (CBR) training.  It was 
reported that, essential with combat training, was a gas 
chamber exercise, which demonstrated the effectiveness of 
gas masks against a concentration of tear gas that was an 
irritant and not toxic.  Another exercise that may have been 
used during the timeframe in question was the mustard 
protective ointment exercise, in which a drop of liquid 
mustard agent was applied to the forearm to raise single 
blisters to impress upon the trainees the toxicity of this 
agent and the need for immediate response to any orders to 
don gas masks.  It was further stated that historians from 
several commands had searched their archives for any data 
pertaining to exposure to toxic gas experiments and mustard 
gas exposure in the United States and Korea; their searches 
did not reveal or indicate any gas exposure or toxic gas 
experiments.  


II.  Pertinent Laws and Regulations

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service- connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312 (c).  It is not sufficient to show that the service-
connected disability casually shared in producing death, 
rather a causal connection must be shown.  Id.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as malignant tumors, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

38 C.F.R. § 3.316 provides the following provisions for 
claims based on chronic effects of exposure to mustard gas 
and Lewisite:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described 
below [,] together with the subsequent development of 
any of the indicated conditions [,] is sufficient to 
establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of 
the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with 
the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma [,] or 
chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the 
veterans own willful misconduct or there is 
affirmative evidence that establishes a non[-]service-
related supervening condition or event as the cause of 
the claimed condition.

The term full body exposure is not defined in the 
regulation; however, it has been addressed in the commentary 
provided in the Federal Register and prior versions of 38 
C.F.R. § 3.316.  The initial proposed regulation was noted to 
cover some naval personnel and potentially other military 
personnel who participated in full-body, field or chamber 
tests of protective equipment and clothing at the Naval 
Research Laboratory or the Edgewood Arsenal between 1943 and 
1945. Pros. VA Reg.  38 C.F.R. § 3.316, 57 Fed. Reg. 1699 
(1992).  The version of 38 C.F.R. § 3.316 adopted effective 
June 1992 referred to Exposure to mustard gas while 
participating in full-body, field or chamber experiments to 
test protective clothing or equipment during World War II . . 
.  57 Fed. Reg. 33,875-78 (July 31, 1992). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, diseases to include respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea) shall be 
service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).

A radiation-exposed veteran is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
Radiation-risk activity is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device;  the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946;  or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the case of 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals) 
held that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a veteran is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure even if the disability in question is 
not among the statutorily-enumerated conditions which are 
presumed to be service-related, the presumption not being the 
sole method for showing causation.

III.  Preliminary Matters

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A well-grounded claim is [a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit  v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order for a claim of entitlement to service connection for 
the cause of the veterans death to be well grounded, there 
must be competent evidence of a service-connected disability 
that was either the principal or contributory cause of the 
veterans death.  38 C.F.R. § 3.312; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In this case, the veteran died January 
[redacted], 1991.  His death certificate lists the immediate cause of 
death as adenocarcinoma of the gastro-esophageal junction, 
which led to respiratory failure secondary to pulmonary 
metastasis.  Although the veteran had no adjudicated, 
service-connected disabilities at the time of his death, 
during his lifetime he asserted that he was exposed to a 
multitude of toxic agents during military service that 
resulted in cancer, including chemical testing and exposure 
to Mustard Gas and Agent Orange, along with exposure to 
electromagnetic flux fields.

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza  v. Brown, 7 Vet. App. 498 (1995).  There 
must be competent evidence of a current disability, Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service, Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994); and competent 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

For veterans claiming exposure to vesicant agents, the 
initial burden to well-ground a claim is relaxed.  Pearlman 
v. West, 11 Vet. App. 443 (1998); see also 38 C.F.R. § 3.316.  
That is, for purposes of determining whether a claim for 
service connection for a disability due to mustard gas 
exposure in service is well grounded, the Court has held that 
the lay assertion of exposure must be accepted as true.  
Pearlman, supra.   In general, for the limited purpose of 
determining whether a claim is well grounded, the Board must 
accept evidentiary assertions as true, unless those 
assertions are inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).

In conjunction with the veterans reported exposure to 
chemical agents, including Mustard Gas, the Board has 
considered the statement offered by Dr. G.A. as to the 
possible connection between the patients current 
carcinomas, systemic candidiasis, and his exposure to the 
above mentioned noxious chemicals which are known to be 
mutagenic immunosuppressants and carcinogenic.  Based on 
the veterans claimed history of exposure, Dr. G.A. noted 
that such no doubtcontributed to his failing health at 
this point and his current state of

immunosuppression.  Assuming (for purpose of establishing a 
well grounded claim) that the veterans history of exposure 
is credible, G.A.s statement is arguably sufficient to well-
ground the appellants claim within the meaning of 
38 U.S.C.A. §  5107.  The Board is satisfied that, based on 
the particular facts of this case, all relevant and available 
facts have been properly developed to the extent possible and 
that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

IV.  Analysis

The Board first notes that the only available service medical 
record, namely the veterans report of examination at service 
discharge, reflects no complaints, findings or diagnoses 
pertinent to the gastric or respiratory systems.  Moreover, 
the competent medical evidence of record shows no indication 
of a malignant tumor until decades after service.  
See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  Furthermore, 
although the veteran, and his children and spouse, testified 
at various times as to the continuous nature of his gastro-
esophageal complaints since service, the evidence does not 
reflect that any of those individuals possesses the requisite 
degree of medical knowledge to offer a diagnosis or nexus 
opinion in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Specific to Agent Orange, there is no documentation of 
exposure to Agent Orange; the veteran did not serve during 
the Vietnam Era or in the Republic of Vietnam; and he did not 
have one of the cancers encompassed by 38 C.F.R. § 3.309(e).  
Accordingly, there is no basis for presumptive service 
connection for his cancer based on his allegation of Agent 
Orange or any other herbicide exposure.  In regard to his 
claim of having been a POW, a search of official documents, 
including a search by Mr. [redacted], who apparently was contacted 
on the appellants behalf, failed to verify any period of POW 
captivity.  However, even if the veteran had

been a POW, the cancer that resulted in his death was not one 
of those diseases for which service connection can be granted 
on a presumptive based on status as a former prisoner of war.  
See 3.309(c).  Since esophageal cancer is not a presumptive 
POW disease or a presumptive herbicide-exposure disease, a 
claim based on such theories of entitlement is without merit.  

The Board has carefully considered the arguments relevant to 
the veterans claimed exposure to toxic agents such as 
mustard gas.  Initially, it must be noted that there is no 
competent diagnosis of any listed presumptive mustard 
gas/Lewisite disease to warrant consideration under 38 C.F.R. 
§ 3.316.  Although the death certificate lists pulmonary 
metastasis as a contributing cause of death and carcinoma of 
the lungs is one of the presumptive diseases, the competent 
and probative medical evidence shows that the veteran did not 
have primary lung cancer; rather, his primary cancer was in 
the gastro-esophageal junction and it metastasized to his 
lungs.  Cancer that has metastasized to the lungs is not lung 
cancer for the purpose of meeting the requirements for 
presumptive service connection based on toxic exposure.  
Rather, as shown by the medical evidence, it is due to an 
intercurrent cause, in this case the gastro-esophageal 
cancer.  See Darby v. Brown, 10 Vet. App. 243, 246 (1997).  
Gastro-esophageal cancer is not among those diseases for 
which service incurrence may be presumed based on exposure to 
mustard gas/Lewisite and thus service connection is not 
warranted on that basis.  38 C.F.R. §§ 3.316.  

In regard to the veterans claimed exposure to radiation, it 
is important to note that he claimed exposure to 
electromagnetic flux radiation fields, not to ionizing 
radiation which is the subject of certain regulations.  There 
is no objective evidence that he was exposed to 
electromagnetic flux radiation fields in the course of his 
Army assignments as a student or as headquarters personnel in 
Korea.  The veteran made no specific allegations as to the 
claimed exposure, i.e., as to exactly when, where or for how 
long it occurred..  Lacking details of any exposure, an 
attempt to quantify it would not be feasible.  Also, it is 
noted that although Dr. G.A. suggested a possible 
connection between the veterans cancer and claimed exposure 
to certain chemicals, electromagnetic flux radiation is 
not a chemical.  Additionally,  the statement by Dr. G.A was 
based solely on the veterans account of exposure to multiple 
toxic substances both during and prior to service.  Dr. G.A. 
opined that such exposure contributed to his failing health 
at this point and his current state of immunosuppression.  
Dr. G.A. also commented that the referenced noxious chemicals 
are known to be mutagenic immunosuppressants and 
carcinogenic.  To the extent that Dr. G.A. suggested that 
there might be a causal relationship between the veterans 
gastro-esophageal cancer and past exposure to any toxic 
agents, the Board emphasizes that the probative value of that 
statement is substantially diminished absent reliance on more 
than the history provided by the veteran and his family.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  In fact there is evidence from the service 
department tending to show that the veteran was not exposed 
to mustard gas/Lewisite even though he may have thought he 
was.  

It must be further noted that the record as a whole clearly 
supports a finding that the veterans claimed recollections 
of his service experiences, including as related through his 
family, were not accurate and in many respects were not 
plausible or credible.  In that regard, it is noted, 
initially, that certain documents submitted to the VA in 
support of service connection clearly were altered.  
Additionally, unaltered military records and documents 
provided by the Army and other official sources show no 
combat involvement, no exposure to mustard gas or other 
noxious agents, and no period of POW captivity.  While the 
veteran certainly had honorable service and served in Korea 
during wartime, many of his alleged experiences, such as 
having flown an aircraft to safety after the pilot and co-
pilot were killed, having engaged in 197 secret missions (or 
about one every other day) while in Korea, having been 
reduced in rank because he refused to reenlist, having been a 
prisoner of war, and the like are simply not plausible in the 
absence of any corroborative evidence.  Multiple searches by 
appropriate agencies have failed to show the veterans unit 
underwent more than routine testing, such as gas mask 
testing, like other units during that time period.  That is 
consistent with the lay statement from Mr. J.M., a fellow 
serviceman, who stated that he had been required to smell 
snifter bottles and undergo gas mask training.  The 
veterans own statements as to incidents of service are thus 
shown to be unreliable.  Notably, it was only upon 
consideration of a history of chronic and extensive exposure 
to multiple chemical agents, of all varieties and types that 
Dr. G.A. opined that the veterans exposure contributed to 
his weakened immunities.  There is no evidence that Dr. G.A. 
reviewed other records pertinent to the veteran. 

The Court has found that it is appropriate for the Board to 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. at 460 and 461.  Notably, subsequent 
competent physicians, with the benefit of the review of a 
more complete record, have not related the veterans 
gastroesophageal cancer to any incident of service, including 
claimed toxic exposure.  In fact, the only other evidence 
relating the cause of the veterans death, gastro-esophageal 
cancer, to service, are lay statements contained in the 
record.  Such are not sufficient to establish service 
connection.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board has noted Mr. [redacted]s conclusion that the veteran 
was in Japan for some period of time and that his DD Form 214 
was not thoroughly prepared.  Whatever evidence of service in 
Japan that may have been available to the appellant or to 
anyone involved in this case on her behalf has not been 
submitted to the VA.  However, even assuming that Mr. [redacted]s 
reconstruction of the veterans service is essentially 
correct, neither it nor anything in Mr. [redacted]s statements 
supports the claim.  To the contrary, Mr. [redacted]s own 
comments and the purported opinion of his friend who had 
served in a unit similar to the veterans tend to go against 
the claim.  

In sum, there is no competent, probative and credible 
evidence that gastro-esophageal cancer was present until many 
years after service, that it was caused by any incidents of 
the veterans service, or that it was otherwise related 
service.  Accordingly, the appellants claim of entitlement 
to service connection for the cause of the veterans death is 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316.


ORDER

Service connection for the cause of the veterans death is 
denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
